
	

113 S2947 IS: To amend the Federal Power Act to clarify the authority of the Federal Energy Regulatory Commission to prescribe just, reasonable, and not unduly discriminatory or preferential terms, conditions, and compensation applicable to wholesale demand response resource participation in organized wholesale energy, capacity, and ancillary service markets.
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2947
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Federal Power Act to clarify the authority of the Federal Energy Regulatory Commission
			 to prescribe just, reasonable, and not unduly discriminatory or
			 preferential terms, conditions, and compensation applicable to wholesale
			 demand response resource participation in organized wholesale energy,
			 capacity, and ancillary service markets.
	
	
		1.Treatment of wholesale demand response resources
			Section 206(a) of the Federal Power Act (16 U.S.C. 824e(a)) is amended—
			(1)by designating the first through third sentences as paragraphs (1) through (3), respectively; and(2)by adding at the end the following:(4)Treatment of wholesale demand response resources(A)DefinitionsIn this paragraph:(i)Demand responseThe term demand response means a reduction in the consumption of electric energy by customers from their expected
			 consumption in response to an increase in the price of electric energy or
			 to incentive payments designed to induce lower consumption of electric
			 energy.(ii)Demand response resourceThe term demand response resource means a resource capable of providing demand response.(B)AuthorityThe Commission may prescribe just, reasonable, and not unduly discriminatory or preferential terms,
			 conditions, and compensation applicable to wholesale demand response
			 resource participation in organized wholesale energy, capacity, and
			 ancillary service markets..
			
